                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

ERIK VANDERBECK,                                :
                                                :       Civil No. 18-4144 (FLW)
                        Petitioner,             :
                                                :
                        v.                      :       MEMORANDUM AND ORDER
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                        Respondent.             :
                                                :


                Petitioner, Erik Vanderbeck (“Petitioner”), a federal prisoner presently

incarcerated at F.C.I. Fort Dix, in Fort Dix, New Jersey, is proceeding pro se with this Motion to

Vacate, Set Aside, or Correct a Sentence, pursuant to 28 U.S.C. § 2255. (See ECF No. 1.) On

December 11, 2018, the Court ordered Respondent to answer the petition within 45 days, thus

setting a deadline of January 25, 2019. (See ECF No. 7.) Due to a lapse in congressional

appropriations for funding parts of the federal government, Chief Judge Jose L. Linares, on

December 27, 2018, issued Standing Order 18-4, which stayed, for 30 days or until funding was

restored, most civil cases in this district to which the United States or its agencies or officers

were party, including this proceeding. The federal government’s funding was restored on

January 25, 2019, and thus the stay implemented by Standing Order 18-4 is no longer in effect.

        Therefore, IT IS, on this 11th day of February 2019,

        ORDERED that Respondent shall file a full and complete Answer to the Motion within

thirty (30) day s of the entry of this Order; and it is further

        ORDERED that Respondent shall raise by way of its Answer any appropriate defenses

that it wishes the Court to consider, including, with respect to the asserted defenses, relevant

legal arguments with citations to appropriate legal authority; and it is further
       ORDERED that the Answer shall be accompanied by certified copies of all notices,

opinions, documents, transcripts, or recordings of any proceedings, including all documentation

that may be material to the questions raised in the Motion; in lieu of providing certified copies,

however, the Government may cite to the criminal docket by referencing the ECF docket entry

number and the page; and it is further

       ORDERED that Petitioner may file and serve a Reply in support of the Motion within

forty-five (45) days after the Answer is filed; and it is further

       ORDERED that the Clerk of the Court shall serve a copy of this Order on petitioner by

regular U.S. mail.




                                                               /s/ Freda L. Wolfson
                                                               FREDA L. WOLFSON
                                                               United States District Judge




                                                   2
